183 S.E.2d 244 (1971)
279 N.C. 393
Raymond W. COAKLEY
v.
FORD MOTOR COMPANY and Grover Shugart Motors.
Supreme Court of North Carolina.
September 7, 1971.
White, Crumpler and Pfefferkorn, Michael J. Lewis, for plaintiff.
Hudson, Petree, Stockton, Stockton & Robinson, J. Robert Elster, John M. Harrington, for defendant Ford Motor Co.
Womble, Carlyle, Sandridge & Rice, Allan R. Gitter, for defendant Grover Shugart Motors.
Petition for writ of certiorari to review the decision of the North Carolina Court of Appeals, 182 S.E.2d 260. Denied.